Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 24, 2021 is acknowledged.
3.	Claims 1-15 are pending in this application.

Priority
4.	Applicant claims foreign priority to KOREA 10-2016-0032988, filed 3/18/2016. The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2016/005405, 5/20/2016, until the foreign priority date is perfected.

Restriction
5.	Applicant elected without traverse of SEQ ID NO: 1 and hair tonic in the reply filed on September 24, 2020. Restriction is deemed to be proper and was made FINAL in the previous office action. A search was performed on the elected species, and prior art was found. During the search, prior art was found for instant SEQ ID NOs: 1-2. Claim 13 remains withdrawn from consideration as being drawn to nonelected species. Claims 1-12 and 14-15 are examined on the merits in this office action.



Withdrawn Objections and Rejections
6.	Rejection of claims 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 1-2, 4-6 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Chandran reference (US 2012/0289471, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

Maintained and Revised Rejections
35 U.S.C. 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-12 and 14-15 remain/are rejected under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471, cited in the previous office action) in view of Chung et al (US 2012/0245086, filed with IDS), as evidenced by rxlist.com (Propecia (Finasteride), https://www.rxlist.com/propecia-drug.htm, pp. 1-31, enclosed). This rejection is revised in view of Applicant’s amendment to the claims.
The applied reference has a common Inventors Young Ji Chung and Eun Mi Kim with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
13.	Chandran reference teaches a compound having finasteride conjugated to an amino acid (see for example, claims 1, 7, 23 and paragraph [0571], and Table on page 7, right column, 40th compound). Chandran reference teaches that finasteride is conjugated to an amino acid via reaction scheme C: 
    PNG
    media_image1.png
    151
    306
    media_image1.png
    Greyscale
. Reaction scheme C is disclosed in paragraph [0046]. Chandran reference teaches cyclosporine conjugated to amino acid and the preferred dipeptide conjugation (see Table 1, first compound, and claim 46). According to the table on page 7 cyclosporine can be conjugated to an amino acid by reaction scheme C and reaction scheme E (see Table on page 7, right column, 11th compound). Reaction schemes C and E are as follows: 
    PNG
    media_image2.png
    146
    315
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    313
    media_image4.png
    Greyscale
 (see paragraph [0046]). Chandran reference teaches the compound for treatment of alopecia (see for example, paragraph [0567]).Chandran reference teaches that the dipeptides can be any combination of AA-Gly and AA is any from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys and Ser, Hyp, and Sar (see for example, Table 1, 1st compound, 5th column). Chandran reference teaches a composition comprising the finasteride-amino acid conjugates (see for example, claims 1 and 7). Claim 7 recites small number of drugs (15), including Finasteride and amino acid conjugate, meeting the limitation of instant claim 14, in part. With respect to the limitation in the preamble of claim 14, “A cosmetic composition for reducing hair loss..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the compound of finasteride-amino acid conjugate. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. With respect to the limitation “for reducing hair loss or promoting hair growth” in instant claim 14, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art. 
From the teachings of Chandran reference, one of ordinary skill in the art can at once envisage the Finasteride-dipeptide conjugates. The dipeptide-drug conjugate of cyclosporine of Table 1 teaches that the reaction to an amino acid can be performed by scheme C and scheme E (see Table on page 7, right column, 11th compound). The drug finasteride can be conjugated to an amino acid by reaction scheme C (see Table on page 7, right column, 40th compound).  With the limited number of compounds recited in claim 7 of Chandran reference, and the dipeptide-cyclosporin conjugate, one of ordinary skill in the art can once envisage other drug-dipeptide conjugates. For example, cyclosporin can form a conjugate with an amino acid through reaction scheme C. Finasteride can form an amino acid-finasteride conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can envisage finasteride-dipeptide conjugate through reaction scheme C. As evidenced by rxlist.com, finasteride has the same structure as 
    PNG
    media_image5.png
    150
    168
    media_image5.png
    Greyscale
.
The difference between the reference and the instant claim is that the reference does not teach peptide composed of 8 to 15 amino acids, and instant SEQ ID NO: 2.
14.	However, Chung et al teach the same peptide as instant SEQ ID NO: 2 (see SEQ ID NO: 2). Chung et al teach that the peptides of SEQ ID NOs: 1-2 is administered for preventing or treating hair loss (see claims 20-21, for example). Chung et al further teach that finasteride may delay additional hair loss (see for example, paragraph [0006]). Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder…(see paragraph [0049]).
15.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chandran reference and Chung et al because the references both teach compounds that are used for reducing hair loss. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since combining two compounds known for reducing hair loss would at least have an additive effect. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Therefore, the combined references are prima facie obvious over instant claims 1-12 and 14-15.






Response to Applicant’s Arguments
16.	Applicant argues that “As a threshold matter, claim 1 is amended to recite: 
    PNG
    media_image6.png
    238
    466
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    183
    442
    media_image7.png
    Greyscale
” Applicant argues that “None of the cited references disclose the claimed compounds or conjugates in which a finasteride is bound to a peptide of SEQ ID NOs: 1 to 3 for reducing hair loss or promoting hair growth. Thus, the characteristic feature of the claimed invention in which finasteride is directly conjugated to water soluble peptide to increase water solubility of the finasteride is not disclosed in the cited references. Thus, neither Chandra nor Chung, alone or in combination do not render the Applicant’s claimed invention obvious.”
17.	Applicant’s arguments have been fully considered but have not been found persuasive. First, the instant rejection is a 35 U.S.C. 103 (obvious type) rejection. Chandran reference teaches that finasteride is conjugated to an amino acid. Chung et al teach that finasteride may delay additional hair loss. Chung et al teach the same peptide as instant SEQ ID NO: 2 (see SEQ ID NO: 2). Chung et al teach that the peptides of SEQ ID NOs: 1-2 is administered for preventing or treating hair loss. Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to produce a finasteride-8-15mer peptide conjugates that include instant SEQ ID NO: 2, since Chung et al teach that both SEQ ID NO: 2 and finasteride are useful in treating hair loss. Additionally, since Chandran reference teaches that finasteride-amino acid conjugates can be produced, and other active agent-dipeptide conjugates can be produced, one of ordinary skill in the art would be motivated to use the reaction schemes to product any active agent-peptide conjugates, including finasteride-peptide conjugates, wherein the peptides are variable lengths. It is noted that finasteride is one of the active agents recited in claim 1 of Chandran reference. One of ordinary skill in the art would have reasonable expectation of success, since combining two compositions each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the very same purpose, would at least have an additive effect. 
	In regards to Applicant’s argument that “…the characteristic of the claimed invention in which finasteride is directly conjugated to water soluble peptide to increase water solubility of the finasteride is not disclosed in the cited references,” the Examiner notes that the claims do not recite that the conjugation of the finasteride and water soluble peptides increase the water solubility of the finasteride. Claims 1-12 do not recite any functionality of the finasteride-water soluble peptide. Claim 14 recites, “A cosmetic composition for reducing hair loss or promoting hair growth comprising the compound of claim 1.” The only function of the finasteride-peptide conjugate recited in instant claims is that the conjugate reduces hair loss or promotes hair growth. Chung et al teach the same peptide sequence as instant SEQ ID NO: 2 (see SEQ ID NO: 2), and that SEQ ID NOs: 1-2 is useful in treating hair loss. Chung et al further teach that finasteride may delay hair loss. Therefore, the combined art of Chandran reference and Chung et al is prima facie obvious over instant claims 1-12 and 14-15.

18.	Claims 1-12 and 14-15 remain/are rejected under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471, cited in the previous office action) in view of Chung et al (US 2011/0312884, filed with IDS) and Park (US 2014/0113887, cited in the previous office action) as evidenced by rxlist.com (Propecia (Finasteride), https://www.rxlist.com/propecia-drug.htm, pp. 1-31, enclosed). This rejection is revised in view of Applicant’s amendment to the claims.
The applied reference has a common Inventors Young Ji Chung and Eun Mi Kim with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Chandran reference teaches a compound having finasteride conjugated to an amino acid (see for example, claims 1, 7, 23 and paragraph [0571], and Table on page 7, right column, 40th compound). Chandran reference teaches that finasteride is conjugated to an amino acid via reaction scheme C: 
    PNG
    media_image1.png
    151
    306
    media_image1.png
    Greyscale
. Reaction scheme C is disclosed in paragraph [0046]. Chandran reference teaches cyclosporine conjugated to amino acid and the preferred dipeptide conjugation (see Table 1, first compound, and claim 46). According to the table on page 7 cyclosporine can be conjugated to an amino acid by reaction scheme C and reaction scheme E (see Table on page 7, right column, 11th compound). Reaction schemes C and E are as follows: 
    PNG
    media_image2.png
    146
    315
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    313
    media_image4.png
    Greyscale
 (see paragraph [0046]). Chandran reference teaches the compound for treatment of alopecia (see for example, paragraph [0567]).Chandran reference teaches that the dipeptides can be any combination of AA-Gly and AA is any from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys and Ser, Hyp, and Sar (see for example, Table 1, 1st compound, 5th column), meeting the limitation of instant claims 5-6. Chandran reference teaches a composition comprising the finasteride-amino acid conjugates (see for example, claims 1 and 7). Claim 7 recites small number of drugs (15), including Finasteride and amino acid conjugate, meeting the limitation of instant claim 14, in part. With respect to the limitation in the preamble of claim 14, “A cosmetic composition for preventing hair loss..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the compound of finasteride-amino acid conjugate. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. With respect to the limitation “for preventing hair loss or promoting hair growth” in instant claim 14, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art.
From the teachings of Chandran reference, one of ordinary skill in the art can at once envisage the Finasteride-dipeptide conjugates. The dipeptide-drug conjugate of cyclosporine of Table 1 teaches that the reaction to an amino acid can be performed by scheme C and scheme E (see Table on page 7, right column, 11th compound). The drug finasteride can be conjugated to an amino acid by reaction scheme C (see Table on page 7, right column, 40th compound).  With the limited number of compounds recited in claim 7 of Chandran reference, and the dipeptide-cyclosporin conjugate, one of ordinary skill in the art can once envisage other drug-dipeptide conjugates. For example, cyclosporin can form a conjugate with an amino acid through reaction scheme C. Finasteride can form an amino acid-finasteride conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can envisage finasteride-dipeptide conjugate through reaction scheme C. As evidenced by rxlist.com, finasteride has the same structure as 
    PNG
    media_image5.png
    150
    168
    media_image5.png
    Greyscale
.
The difference between the reference and the instant claim is that the reference does not teach peptide composed of 8 to 15 amino acids, peptide of instant SEQ ID NO: 1 and hair tonic (elected species of cosmetic composition).
20.	However, Chung et al teach the same peptide as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptides of SEQ ID NO: 1 is administered for treating hair loss (see claim 7, for example). Chung et al further teach that finasteride may delay additional hair loss (see for example, paragraph [0006]). Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder…(see paragraph [0060]).
21.	Park reference teaches finasteride for reducing hair loss, and application of composition in the formulation of topical hair restorer, hair tonic, or hair growth promoter (see Table 3, for example).
22.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chandran reference, Chung et al and Park reference because the references teach compounds that are used for reducing hair loss. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since combining two compounds known for reducing hair loss would at least have an additive effect. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Additionally, one of ordinary skill in the art would be motivated to formulate the composition for reducing hair loss in the form of hair tonic or hair formulation, since it is well known in the art that the cosmetic composition for use in reducing hair loss comes in many different formulation, including hair tonic. Therefore, the combined references are prima facie obvious over instant claims 1-12 and 14-15.

Response to Applicant’s Arguments
23.	Applicant argues that “As a threshold matter, claim 1 is amended to recite: 
    PNG
    media_image6.png
    238
    466
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    183
    442
    media_image7.png
    Greyscale
” Applicant argues that “None of the cited references disclose the claimed compounds or conjugates in which a finasteride is bound to a peptide of SEQ ID NOs: 1 to 3 for reducing hair loss or promoting hair growth. Thus, the characteristic feature of the claimed invention in which finasteride is directly conjugated to water soluble peptide to increase water solubility of the finasteride is not disclosed in the cited references. Thus, neither Chandra, Chung nor Park, alone or in combination do not render the Applicant’s claimed invention obvious.”
24.	Applicant’s arguments have been fully considered but have not been found persuasive. Applicant’s arguments have been fully considered but have not been found persuasive. First, the instant rejection is a 35 U.S.C. 103 (obvious type) rejection. Chandran reference teaches that finasteride is conjugated to an amino acid. Chandran reference also teaches active-agents conjugated to dipeptide. Chandran reference teaches compounds for treating alopecia. Chung et al teach that finasteride may delay additional hair loss. Chung et al teach the same peptide as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptide of SEQ ID NO: 1 is administered for treating hair loss (claim 7). Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder. Park et al teach finasteride for reducing hair loss, and application of composition in the formulation of topical hair restorer, hair tonic, or hair growth promoter. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings to produce a finasteride-8-15mer peptide conjugates that include instant SEQ ID NO: 1, since Chung et al teach that both SEQ ID NO: 1 and finasteride are useful in treating hair loss, and Park et al teach that finasteride is useful for reducing hair loss and application of composition in the formulation of hair tonic or hair growth promoter. Additionally, since Chandran reference teaches that finasteride-amino acid conjugates can be produced, and other active agent-dipeptide conjugates can be produced, one of ordinary skill in the art would be motivated to use the reaction schemes to product any active agent-peptide conjugates, including finasteride-peptide conjugates, wherein the peptides are variable lengths. It is noted that finasteride is one of the active agents recited in claim 1 of Chandran reference. One of ordinary skill in the art would have reasonable expectation of success, since combining two compositions each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the very same purpose, would at least have an additive effect. 
	In regards to Applicant’s argument that “…the characteristic of the claimed invention in which finasteride is directly conjugated to water soluble peptide to increase water solubility of the finasteride is not disclosed in the cited references,” the Examiner notes that the claims do not recite that the conjugation of the finasteride and water soluble peptides increase the water solubility of the finasteride. Claims 1-12 do not recite any functionality of the finasteride-water soluble peptide. Claim 14 recites, “A cosmetic composition for reducing hair loss or promoting hair growth comprising the compound of claim 1.” The only function of the finasteride-peptide conjugate recited in instant claims is that the conjugate reduces hair loss or promotes hair growth. Chung et al teach the same peptide sequence as instant SEQ ID NO: 1 (see SEQ ID NO: 1), and that SEQ ID NO: 1 is useful in treating hair loss. Chung et al further teach that finasteride may delay hair loss. Park et al teach compositions comprising finasteride for treating hair loss. Park et al additionally teach the composition in the formulation as hair tonic, hair restorer and hair growth promoter. Therefore, the combined art of Chandran reference, Chung et al and Park et al is prima facie obvious over instant claims 1-12 and 14-15.


Improper Markush
25.	  Claim 12 remains rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common core structure. For example, SEQ ID NO: 1 has the sequence ELIEHGGGRPAD; SEQ ID NO: 2 has the sequence YKSKKGGWTH; SEQ ID NO: 3 has the sequence RQTRVERCHC. These sequences do not share a common core sequence. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).



Response to Applicant’s Arguments
26.	Applicant argues that, “the technical concept of the claimed invention is to use a water soluble peptide for conjugating materials to the finasteride to increase water solubility of the finasteride. The specific requirements for the water soluble peptide are defined in claim 1...peptide of SEQ ID NOs: 1-3, these peptides are disclosed as the preferred embodiments for the water soluble peptide. A peptide with the functional element of the peptides as claimed is important for the water solubility of the compound of the present invention.”
27.	Applicant’s arguments have been fully considered but have not been found persuasive. As indicated in supra, the peptide sequences claimed do not share a common core structure. For example, SEQ ID NO: 1 has the sequence ELIEHGGGRPAD; SEQ ID NO: 2 has the sequence YKSKKGGWTH; SEQ ID NO: 3 has the sequence RQTRVERCHC. These sequences do not share a common core sequence. In response to Applicant’s argument that “the technical concept of the claimed invention is to use a water soluble peptide for conjugating materials to the finasteride to increase water solubility of the finasteride…A peptide with the functional element of the peptides as claimed is important for the water solubility of the compound of the present invention”, the claims do not recite that water soluble peptides increases the finasteride solubility nor “use of water soluble peptide for conjugating materials to the finasteride to increase water solubility of the finasteride”. The only functional language that is recited in the claims is “for reducing hair loss or promoting hair growth”. And from the cited Chung et al references (US 2012/0245086 and US 2011/0312884) instant SEQ ID NOs: 1 and 2 have the reducing hair loss activity. Therefore, the rejection is deemed to be proper and is maintained herein.

New Rejection
35 U.S.C. 112(d)
28.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

29.	Claims 2-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
30.	Claim 2 recites, “The compound of claim 1, wherein the peptide is composed of 2 to 30 amino acids.” Claim 2 depends from claim 1. Claim 1 recites, “…wherein the peptide is composed of 8 to 15 amino acids…the amino acid having a hydrophilic side chain is selected from the group consisting of R, H, K, D, E, S, T, N, Q, C, Sec, G and P.” Claim 1 recites the peptide is from 8-15 amino acids. Therefore, the recitation of “2 to 30 amino acids” in claim 2 is broader than claim 1. Therefore, claim 2 does not further limit instant claim 1.
31.	Claim 3 recites, “…wherein the peptide is composed of 8 to 15 amino acids.” Claim 3 depends from claim 12, which depends from claim 2. Claim 1 recites, “…wherein the peptide is composed of 8 to 15 amino acids…” Since claim 1 already recites “peptide is composed of 8 to 15 amino acids”, claim 3 does not further limit instant claim 1.
32.	Claim 4 recites, “…wherein the peptide is a water soluble peptide.” Claim 4 is dependent from claim 1. Claim 1 recites, “…the peptide is a water soluble peptide…” Since claim 1 already recites “the peptide is a water soluble peptide”, claim 4 does not further limit instant claim 1.
33.	Claim 5 recites, “…wherein the water soluble peptide has at least 70% of an amino acid having a hydrophilic side chain.” Claim 5 depends from claim 4, which is depends from claim 1. Claim 1 recites, “…the water soluble peptide has at least 70% of an amino acid having a hydrophilic side chain…” Since claim 1 already recites “the water soluble peptide has at least 70% of an amino acid having a hydrophilic side chain”, claim 5 does not further limit instant claim 1.
34.	Claim 6 recites, “…wherein the amino acid having a hydrophilic side chain is selected from the group consisting of R, H, K, D, E, S, T, N, Q, C, Sec, G and P.” Claim 6 depends from claim 5 which depends from claim 4, which depends from claim 1. Claim 1 recites, “…the amino acid having a hydrophilic side chain is selected from the group consisting of R, H, K, D, E, S, T, N, Q, C, Sec, G and P”. Since claim 1 already recites “the amino acid having a hydrophilic side chain is selected from the group consisting of R, H, K, D, E, S, T, N, Q, C, Sec, G and P”, claim 6 does not further limit instant claim 1.
35.	Claims 7-8 depend from claims 4-5 that do not further limit instant claim 1. 
36.	Claim 9 recites, “The compound of claim 4, wherein the water soluble peptide has five or less amino acids having a hydrophobic side chain.” Claim 9 depends from claim 4. Claim 4 depends from claim 1. Claim 1 recites, “…wherein the peptide is composed of 8 to 15 amino acids…peptide has at least 70% of an amino acid having a hydrophilic side chain…” A peptide having at least 70% of an amino acid having hydrophilic side chain implies that for a 8mer peptide, 15 * 0.7 = at least 11 amino acids that must be hydrophilic. Therefore, the recitation “…has five or less amino acids having a hydrophobic side chain” is broader than the amount allowed. Thus, claim 9 does not further limit instant claim 1. Since claims 10-11 depend from claim 9, claims 10-11 are also rejected.
Applicant may overcome these rejections by cancelling claims 2-7, and amending claim 8 to depend from claim 1. Applicant may overcome the rejection of claims 9-11 by amending recitation of claim 9. 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654